ON MOTION FOR REHEARING
LETTS, Judge.
The rehearing motion is granted and the opinion of January 29, 1986, is withdrawn and the following opinion is substituted:
The sole issue meriting discussion is whether the trial court erred in making an assessment pursuant to section 960.17, Florida Statutes (1983). Since the appellant, an indigent, was not given adequate notice and a full opportunity to object to the assessment as required by Jenkins v. State, 444 So.2d 947 (Fla.1984), the imposition of costs was improper. The imposition of the assessment is reversed, without prejudice and the cause is remanded for further proceedings regarding the assessment of costs, consistent with this opinion.
We find no merit in the other points on appeal.
DOWNEY and DELL, JJ., concur.